Affirmed and Majority and Concurring Memorandum Opinions filed August
24, 2021.




                                           In The

                        Fourteenth Court of Appeals

                                   NO. 14-20-00409-CR

                   DERRICK GLEN BLACKSHIRE II, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the County Court at Law No. 3
                             Fort Bend County, Texas
                      Trial Court Cause No. 18-CCR-205657

      MAJORITY MEMORANDUM OPINION

      After the trial court denied appellant Derrick Glen Blackshire II’s motion to
suppress evidence, he pleaded guilty to the Class A misdemeanor offense of
possession of a dangerous drug.1 Following a traffic stop, a Stafford Police Officer
discovered narcotics and a handgun in appellant’s truck, which appellant contends


      1
          See Tex. Health & Safety Code § 483.041(a).
resulted from an illegal warrantless search. In four issues, appellant asserts that the
trial court abused its discretion in denying his motion to suppress because: (1) the
evidence seized was not in plain view; (2) the officer seizing the evidence was not
acting as appellant’s “agent” in conducting the search; and (3) appellant did not give
the officer express or implied consent to enter the vehicle.

      We hold that the trial court’s ruling that appellant impliedly consented to the
warrantless entry of the vehicle is supported by the record and is not clearly
erroneous. Concluding that we need not reach, or appellant did not preserve, the
remaining issues, we affirm.

                                    Background

      After a traffic stop, appellant was charged by information with the offenses of
possession of a controlled substance, unlawfully carrying a weapon, and possession
of a dangerous drug. He filed a motion to suppress the evidence seized, claiming
the officer conducted an illegal search of his vehicle. The court heard appellant’s
motion to suppress, and the following evidence was presented.

      Officer Aaron Clark, formerly with the Stafford Police Department (“SPD”),
was the only witness to testify. He stopped appellant’s pick-up truck because it
displayed no front license plate and the registration was expired. After speaking
with appellant, Officer Clark determined that appellant did not have a valid driver’s
license. The officer cited appellant for an expired registration and for driving
without a valid license. Appellant exited the vehicle at the officer’s request, and
Officer Clark took custody of the keys. Because appellant could not legally drive
the vehicle, Officer Clark told him that, pursuant to SPD policy, he could either call
a licensed driver to pick up the vehicle or else it would have to be towed. Appellant
was unable to reach a licensed driver, so Officer Clark called for a tow truck.


                                          2
      Although appellant was free to leave the scene at that point, he remained
present. Officer Clark conducted another traffic stop while waiting for the tow truck
to arrive. Appellant retrieved a jacket or sweater from the interior of his truck by
reaching through a window, and Officer Clark did not stop him from doing so. When
the tow truck arrived, appellant approached the truck and opened the door slightly.
Officer Clark closed the door, asked appellant to “back up,” and told him that he
could not get back into the truck. Appellant stepped back. Officer Clark described
appellant’s demeanor as “agitated.” Officer Clark testified that he would not let
appellant back into the vehicle because on prior occasions drivers had locked
themselves inside their vehicles and prevented the tow. Additionally, Officer Clark
was concerned there could have been a weapon in the truck, and he did not want to
give appellant unfettered access to the truck out of concern for officer safety.

      Appellant said that he needed to get some papers out of the truck. Officer
Clark did not mind if appellant retrieved something from the vehicle but explained
that he, Officer Clark, would get the papers for him. Appellant did not object and
said he “didn’t know what he needed, he just needed to check.” He then stood by
and watched as the officer entered the vehicle. Appellant did not tell Officer Clark
not to help him get the papers. According to Officer Clark, when he entered the
truck, he did so to assist appellant in retrieving papers, not because he had probable
cause to search: “I wasn’t conducting a search on the vehicle, just getting his papers
for him.” Officer Clark acknowledged that he did not ask for or receive appellant’s
explicit permission to enter the vehicle.

      The trial court admitted as a defense exhibit (and viewed during the hearing)
another officer’s body-cam video depicting Officer Clark’s interaction with
appellant. The video, which largely confirms Officer Clark’s depiction of events,
reflects that, when appellant attempted to enter the truck, Officer Clark asked him

                                            3
what else he needed from the vehicle. Appellant can be heard saying that he needs
to check for some paperwork. Although the audio is not entirely clear, the officer
apparently said to appellant, “Move back, move back. If you tell me what you need,
I can get it out of the truck for you.” Appellant, moving back from the truck, replied
that he was just going to get “the papers and everything.” Officer Clark then opened
the truck door and entered the vehicle while appellant stood by without objecting.

      Beyond the brief view of Officer Clark opening the truck door, his entry into
the vehicle is not depicted on the video because the other officer’s body-cam was
focused on appellant at that point. Shortly thereafter, however, someone can be
heard saying, “What’s this?,” to which appellant replied, “I don’t know.” The officer
recording the interaction asked appellant if the truck was his, and appellant replied
that it belonged to his brother. Officer Clark re-entered view and detained appellant
in handcuffs. Officer Clark held in his hand what appears to be a prescription pill
bottle without a label. According to Officer Clark’s testimony, when he opened the
truck’s door, he saw “narcotics in the door,” “in plain sight.” Thereafter, the officer
called dispatch to “log a probable cause search.”

      At the close of the hearing, the trial court denied the motion to suppress,
observing, “There is implied consent. I think we are at a very thin crossroad, a very
thin line as to whether it comes in or not because it could be consent because he
didn’t say anything. . . .” After reviewing the video a second time, the court said,
“I’m going to deny the suppression because [the officer] said, ‘Move back, I’m going
to get what you need,’ and so I believe that qualifies, that gets it in, and [appellant]
didn’t object.”

      After the trial court denied the motion to suppress, appellant pleaded guilty to
the Class A misdemeanor offense of possession of a dangerous drug, and the State



                                           4
dismissed the other charges. The trial court deferred an adjudication of guilt and
placed appellant on community supervision for twelve months.

      The trial court signed findings of fact and conclusions of law. Among other
findings, the court found the following:

      20. According to Officer Clark’s body camera,[2] once the Defendant
      stepped back, Officer Clark asked Defendant what he needed from the
      vehicle, to which Defendant replied, “papers.” Officer Clark told
      Defendant that he could not let him back into the vehicle. The
      Defendant continued asking for his papers and other items from the
      vehicle.
      21. Upon the Defendant’s insistence to retrieve items from the vehicle,
      Officer Clark told him that he would get the requested items from the
      vehicle, to which the Defendant did not object nor protest. Officer
      Clark testified that based on the Defendant’s actions and failure to
      object, Officer Clark felt he had permission to retrieve said papers on
      behalf of Defendant.
      22. Officer Clark further testified that during the second encounter,
      Defendant did not state the Officer should not retrieve the “papers” on
      his behalf nor did he leave Officer Clark or the scene, although he was
      at liberty to do so. Throughout the second encounter, Defendant
      continuously engages Officer Clark and seeks to retrieve items from the
      vehicle.
      23. While getting said papers for Defendant, Officer Clark observed in
      plain-view an orange pill bottle with a white cap without a prescription
      label. This observation led to the probable cause search of the vehicle,
      in which additional evidence of narcotics and the handgun was found.
      ...
      27. The Court finds that the evidence located by Officer Clark and the
      Stafford Police Department were not as the result of an illegal search.

The trial court also concluded that:



      2
          The record reflects the body-cam video was from another officer’s camera.

                                                5
      7. . . . Officer Clark had reasonable belief that he was acting as an agent
      of the Defendant in this case.
      8. Based on the totality of the facts presented in this case, the Defendant
      behaviorally gave consent for Officer Clark to intervene and enter the
      vehicle.
      9. The plain-view observation of the evidence was legal.

                                        Analysis

      On appeal, appellant challenges the trial court’s denial of his motion to
suppress. In appellant’s first issue, he contends the trial court abused its discretion
by denying his motion based on the plain-view doctrine. In issue two, appellant
challenges the denial of his motion to suppress on the basis that Officer Clark was
acting as his agent. In his third and fourth issues, he asserts that the trial court abused
its discretion in denying his suppression motion based on its findings that, by his
behavior, appellant consented to Officer Clark’s entry into the vehicle. We address
the consent issues first.

A.    Governing Law

      The Fourth Amendment protects individuals against unreasonable searches
and seizures. U.S. Const. amend. IV; Wiede v. State, 214 S.W.3d 17, 24 (Tex. Crim.
App. 2007).       Generally, warrantless searches and seizures are presumed
unreasonable; thus, the State must establish that any search or seizure was justified
under an exception to the warrant requirement. See Kothe v. State, 152 S.W.3d 54,
59 n.10 (Tex. Crim. App. 2004) (citing Coolidge v. New Hampshire, 403 U.S. 443,
454-55 (1971)). Voluntary consent to search is an established exception to the
warrant requirement. State v. Villareal, 475 S.W.3d 784, 796 (Tex. Crim. App.
2014) (citing Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973)). The validity
of a consent to search is a question of fact to be determined from all the
circumstances. Meekins v. State, 340 S.W.3d 454, 458 (Tex. Crim. App. 2011). “A

                                            6
person’s consent to search can be communicated to law enforcement in a variety of
ways, including by words, action, or circumstantial evidence showing implied
consent.” Id. The standard for measuring the scope of consent under the Fourth
Amendment is that of “objective” reasonableness—“what would the typical
reasonable person have understood by the exchange between the officer and the
suspect?” Id. at 459. Courts review the totality of circumstances from the point of
view of the objectively reasonable person, “without regard for the subjective
thoughts or intents of either the officer or the citizen.” See id.

      Consent to a warrantless search must be voluntary. Id. Consent may not be
coerced by explicit or implicit means, by implied threat, or by covert force. Id. The
voluntariness of a person’s consent is also a question of fact that is determined by
analyzing all of the circumstances of a particular situation. Id. The ultimate question
is whether the person’s “‘will ha[s] been overborne and his capacity for self-
determination critically impaired,’” such that his consent to search must have been
involuntary. Id. (quoting United States v. Watson, 423 U.S. 411, 424 (1976)). The
trial court may consider numerous factors in the analysis. Id. at 460.

B.    Standard of Review

      We review a trial court’s ruling on a motion to suppress under a bifurcated
standard of review. Lerma v. State, 543 S.W.3d 184, 189-90 (Tex. Crim. App.
2018). We review the trial court’s factual findings for an abuse of discretion but
review de novo the trial court’s application of the law to the facts. Id. Our
deferential review of the trial court’s factual determinations also applies to the trial
court’s conclusions regarding mixed questions of law and fact that turn on credibility
or demeanor. State v. Ortiz, 382 S.W.3d 367, 372 (Tex. Crim. App. 2012); Valtierra
v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). We review mixed questions



                                           7
of law and fact that do not turn on credibility and demeanor, as well as purely legal
questions, de novo. State v. Woodard, 341 S.W.3d 404, 410 (Tex. Crim. App. 2011).

      At a suppression hearing, the trial court is the sole trier of fact and judge of
the credibility and weight afforded witness testimony. Valtierra, 310 S.W.3d at 447.
When the trial court signs written findings of fact, as here, we determine whether the
evidence, when viewed in the light most favorable to the trial court’s ruling, supports
the fact findings. State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). We
afford the prevailing party the strongest legitimate view of the evidence and all
reasonable inferences that may be drawn from that evidence. State v. Duran, 396
S.W.3d 563, 571 (Tex. Crim. App. 2013).

      Due to the fact-intensive nature of consent issues, we must accept a trial
court’s finding of voluntary consent on appeal “unless it is clearly erroneous.”
Meekins, 340 S.W.3d at 460.

C.    The trial court’s finding that appellant consented to Officer Clark’s entry
      into his truck is supported by evidence.

      In his third and fourth issues, appellant challenges the trial court’s findings
and conclusions that he consented by his behavior to the vehicle’s search and that
any consent was voluntary.

      Appellant first argues that the law does not recognize that a person can consent
to a warrantless search by his behavior. We disagree. As explained above, consent
need not be explicit but may be communicated in a variety of indirect ways,
including by one’s behavior. E.g., Meekins, 340 S.W.3d at 458 (citing Valtierra,
310 S.W.3d at 451-52; Johnson v. State, 226 S.W.3d 439, 440-41 (Tex. Crim. App.
2007); Gallups v. State, 151 S.W.3d 196, 201 (Tex. Crim. App. 2004)). Courts have
found implied consent in a variety of circumstances. For example, when a car’s
owner unlocked the vehicle, and the defendant instructed officers how to open the

                                          8
car’s hatch and chose which possessions he wanted to take from the car, the
defendant implicitly consented to a search of the vehicle. See Abel v. State, No. 02-
18-00051-CR, 2020 WL 5048078, at *14-17 (Tex. App.—Fort Worth Aug. 27,
2020, no pet.) (mem. op., not designated for publication). A defendant implicitly
consented to a search when he moved away from the vehicle’s door and to the rear
of the vehicle after an officer asked the defendant if he could “search the vehicle,
and if so, if [the defendant] could move to the rear of the vehicle.” See Sullivan v.
State, 622 S.W.3d 415, 418-19 (Tex. App.—Waco 2020, pet. ref’d). As well, a
defendant who removed his seatbelt and exited his car after an officer asked if he
could search the vehicle impliedly consented to a search of the vehicle. See Tran v.
State, No. 01-18-00623-CR, 2019 WL 5243102, at *1-3 (Tex. App.—Houston [1st
Dist.] Oct. 17, 2019, no pet.) (mem. op., not designated for publication). These are
but a few examples of decisions recognizing that a person may, by his or her
behavior, impliedly consent to a warrantless search of a vehicle.

      In the remaining portions of his third and fourth issues, appellant contends
that the trial court abused its discretion in finding that he “behaviorally gave consent”
because there is no evidence of implied consent. The trial judge’s task is to
determine precisely what was said and then what was conveyed by the totality of the
circumstances.     Here, the trial judge determined that appellant re-initiated
conversation with Officer Clark after the tow truck arrived; that appellant opened
the door to his vehicle; that Officer Clark immediately shut the door and asked
appellant to step back, which he did; that Officer Clark closed the vehicle door
because appellant’s action in opening the door violated safety and police protocol;
that once appellant stepped back, Officer Clark asked appellant what he needed from
the vehicle, and appellant said “papers”; that Officer Clark told appellant he could
not let him back into the vehicle, but appellant continued asking for papers and other


                                           9
items; that Officer Clark said he (Officer Clark) would retrieve the items from the
vehicle, and appellant did not object or protest; that appellant did not say that Officer
Clark should not retrieve papers from the vehicle; and that “[b]ased on the totality
of the facts presented in this case, [appellant] behaviorally gave consent for Officer
Clark to intervene and enter the vehicle.” We must afford deference to these findings
if supported by evidence and may reverse only if clearly erroneous. See Meekins,
340 S.W.3d at 460. Having reviewed the record, we note the facts are largely
undisputed, and we conclude the court’s findings are supported by the testimony of
Officer Clark and the body-cam video admitted as a defense exhibit during the
hearing.

      In Tran, Houston Police Department Officer Salina stopped a car after
watching it make a wide right turn into the middle lane of a street. Tran, 2019 WL
5243102, at *1. Officer Salina made contact with Tran, the driver and only occupant
of the car. Id. The officer returned to his patrol car and checked Tran’s information
on his computer. Officer Salina discovered that Tran had three or four prior arrests,
but no open warrants. Id. The officer returned to Tran’s car and asked Tran if he
had any weapons or anything illegal in the car, which Tran denied. Id. Then, Officer
Salina asked if he could check “real quick” to make sure Tran had no weapons or
illegal items. Id. Tran did not respond orally to the officer, but immediately
removed his seatbelt and got out of the car. Id. Officer Salina and his partner
searched Tran’s car and found a bag containing methamphetamine concealed in the
driver’s door. Id. at 2. The trial court determined that Tran non-verbally consented
to a search of his vehicle and that the drugs found during the search were lawfully
obtained pursuant to Tran’s consent. Id.

      On appeal, the First Court of Appeals concluded that the trial court did not
abuse its discretion in denying Tran’s motion to suppress:

                                           10
      Based on the totality of the circumstances, the trial court did not err or
      abuse its discretion in determining that Tran’s consent was voluntary,
      positive, and unequivocal. Salina and Tran were cordial and polite with
      each other throughout their communications before Salina’s request to
      search the car. The traffic stop was brief, and Salina requested consent
      to search just over three minutes into the stop. Salina did not make any
      threats, show of force, or other coercive tactics while they were
      communicating. While Salina asked Tran several times if he had any
      weapons or anything illegal, he only requested to search once, and the
      language of his request—“Would you mind if I check it out real quick
      just to make sure? Is that cool?”—was not coercive and was not a
      persistent and protracted show of authority. As the video reflects, Tran
      immediately complied with the request; he did not object or hesitate.
      And while Salina did not inform Tran that he could refuse consent, he
      had no affirmative duty to do so. See Manzi v. State, 56 S.W.3d 710,
      719 (Tex. App.—Houston [14th Dist.] 2001), aff’d, 88 S.W.3d 240
      (Tex. Crim. App. 2002); see also Johnson v. State, 68 S.W.3d 644, 653
      (Tex. Crim. App. 2002) (stating that officer’s failure to inform suspect
      of right to refuse consent does not automatically render consent
      involuntary).
Though not precedential, we find Tran persuasive in this context.

      Although consent “is not established by ‘showing no more than acquiescence
to a claim of lawful authority,’” Carmouche v. State, 10 S.W.3d 323, 332 (Tex. Crim.
App. 2000) (quoting Bumper v. North Carolina, 391 U.S. 543, 548 (1968)), here
appellant told the officer what he needed from the truck. Thus, he did more than
merely acquiesce to Officer Clark’s authority; he affirmatively stated that he needed
paperwork from the truck. See, e.g., Meekins, 340 S.W.3d at 463-64 (explaining
that, depending on circumstances, acquiescence may constitute a finding of consent).
After appellant told Officer Clark that he needed paperwork from the vehicle, he did
not object when the officer offered to retrieve it and entered the vehicle to do so. A
reasonable person would understand that the officer necessarily would have to enter
the vehicle to retrieve the papers. Moreover, a reasonable officer in Officer Clark’s
position would understand from the exchange that he had the citizen’s effective
                                         11
consent to enter the vehicle to retrieve the paperwork in such a situation. See id. at
463; see also Abel, 2020 WL 5048078, at *14-17; Sullivan, 2020 WL 1313442, at
*1-2; Tran, 2019 WL 543102, at *1-3. There exists sufficient evidence for the trial
court to find that appellant’s will was not “‘overborne and his capacity for self-
determination critically impaired’” such that his consent to search must have been
involuntary. See Meekins, 340 S.W.3d at 459.

       Viewing the totality of the circumstances in the light most favorable to the
trial court’s ruling, we cannot say that the trial court abused its discretion by finding
that appellant, by his behavior, consented to Officer Clark’s entry into his vehicle.
We overrule appellant’s third and fourth issues.3

D.     Appellant did not preserve his plain-view doctrine complaint.

       In his first issue, appellant contends the trial court abused its discretion in
denying his motion to suppress on the basis that the evidence seized was in plain
view. However, in both his motion to suppress and at the hearing on the motion,
appellant argued only that Officer Clark entered his vehicle without reasonable
suspicion, probable cause, or consent. Appellant did not challenge application of
the plain-view doctrine, assuming that Officer Clark lawfully entered the vehicle. A
defendant’s assertion of grounds for suppression raised in an appellate court must
comport with his articulated grounds for suppression in the trial court, or the grounds
are not preserved for appellate review. See Tex. R. App. P. 33.1(a); Swain v. State,
181 S.W.3d 359, 365 (Tex. Crim. App. 2005); see also Thornburg v. State, No. 02-
14-00453-CR, 2015 WL 4694094, at *8 (Tex. App.—Fort Worth Aug. 6, 2015, pet.
ref’d) (mem. op., not designated for publication) (“Because Thornburg’s motion to
suppress and his argument at the suppression hearing centered on whether there was

       3
         Our resolution of these issues makes it unnecessary to consider appellant’s second issue.
See Tex. R. App. P. 47.1.

                                               12
consent to search his apartment, he forfeited his complaint on appeal that the search
was not justified by other exceptions to the warrant requirement, such as the plain
view doctrine and exigent circumstances.”). For this reason, appellant’s plain-view
argument is not preserved for our review.

      Under these circumstances, we overrule appellant’s first issue.

                                    Conclusion

      For the above reasons, we affirm the trial court’s judgment.




                                       /s/    Kevin Jewell
                                              Justice



Panel consists of Chief Justice Christopher and Justices Jewell and Poissant
(Poissant, J., concurring).

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         13